Citation Nr: 1400660	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right ankle disability.  

2.  Entitlement to a rating in excess of 10 percent for a right wrist disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to the service connected right ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran a rating in excess of 20 percent for a right ankle disability, a rating in excess of 10 percent for a right wrist disability, and secondary service connection for a low back disability.  

The issues of entitlement to an increased rating for the right wrist disability and secondary service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's right ankle disability has been manifested by marked limited motion, including pain, instability, and stiffness, but not ankylosis.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess 20 percent for a right ankle disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.71a, Diagnostic Code 5271 (2013). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In a correspondence dated in March 2009, prior to the September 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter informed the Veteran that in order to establish a higher rating, the evidence would need to show that his disabilities had increased in severity.  He was informed of the type of evidence that could be submitted to support his claims for increased ratings. Additionally, the letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits for his right ankle disability in accordance with 38 U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was afforded a VA examination during the appeal period.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met for the right ankle disability claim.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has declined to present testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Right Ankle Disability

The Veteran essentially contends that his service-connected right ankle disability is more disabling than contemplated by the current 20 percent evaluation. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2013). 

The Veteran's right ankle disability has been evaluated under Diagnostic Code 5271. 

Diagnostic Code 5271 pertains to limitation of motion of the ankle.  A 10 percent evaluation is assigned for moderate limitation of ankle motion and a maximum 20 percent evaluation is assigned for marked limitation of ankle motion.  38 C.F.R. §4.71a, Diagnostic Code 5271 (2013). 

Words such as 'slight,' 'moderate,' and 'marked' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' 38 C.F.R. 4.6 (2013).  It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2013). 

Other diagnostic codes for disabilities of the ankle follow.  Ankylosis (bony fixation) of either ankle, depending upon the favorability of the angle of fixation, warrants evaluation from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2013).  Ankylosis of the subastragalar or tarsal joint in good weight-bearing position warrants a 10 percent evaluation, while such ankylosis in a poor weight-bearing position warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2013).  Malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent evaluation, and marked deformity warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2013).  Astragalectomy warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 (2013).

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Veteran was afforded a VA examination in July 2011.  The Veteran stated that he jumped off a truck in service and twisted his right ankle when he landed.  Over the years the pain has persisted and gradually increased until it became severe, according the Veteran.  He currently wears a leg brace and takes medication; he also uses a cane.  The examiner noted deformity, giving way, instability, pain, stiffness, and weakness, but no subluxation or flare ups.  There were no incapacitating episodes of arthritis and the Veteran was able to stand for 15-30 minutes and walk about one quarter of a mile.  The Veteran has lost no time from work due to the injury, but was assigned different duties.  The VA examiner also specifically wrote an addendum in March 2012 stating that the right ankle was not ankylosed.  

Based on the evidence, the Board finds that an evaluation in excess of the current 20 percent evaluation for the right ankle disability is not warranted.  In this regard, the Board notes that the Veteran is already in receipt of the maximum disability evaluation under the code for evaluating limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2013).  As the Veteran has been assigned the maximum allowable rating for limitation of motion, a higher rating may also not be assigned for increased impairment of function upon repetitive movement under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston, 10 Vet. App. at 84-85. 

The Board has also considered other applicable diagnostic codes.  However, because the Veteran has not exhibited ankylosis, malunion of the oscalcis or astragalus, or astragalectomy, consideration under those diagnostic codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2013).  

In reaching this determination, the Board has considered whether, under Hart, a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart, 21 Vet. App. 505 (2007).  But there is no evidence that the Veteran's ankle disability warranted an evaluation in excess of the 20 percent evaluation at any time during the appeal period. 

Additionally, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has not overlooked the Veteran's statements with regard to the severity of his disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during the Veteran's VA examination and at clinical visits.  Furthermore, the VA examiner considered the Veteran's reported symptoms.  Having considered the Veteran's reports along with findings from the Veteran VA examinations and clinical visits, the Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings have been accorded greater probative weight than the Veteran's assertion that a higher rating is warranted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected heart disorder is contemplated and reasonably described by the rating criteria under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a (2013).  In this regard, the Veteran's right ankle disability has specifically been manifested by marked limited motion, including pain, instability, and stiffness, but not ankylosis.  As shown above, this manifestation is specifically addressed in the rating criteria set forth in Diagnostic Code 5271.  See id.  Accordingly, the Board finds that a comparison of the Veteran's right ankle disability with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran, has not argued and the record does not otherwise reflect that his service-connected right ankle disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability is denied.


REMAND

The Veteran essentially contends that his service connected right wrist disability has increased in severity.  In October 2012, the Veteran underwent surgery on his wrist for both his service connected right wrist disability, and non-service connected carpal tunnel syndrome.  A December 2013 rating decision assigned a temporary rating of 100 percent, effective from October 15, 2012 to May 1, 2013, after which the rating returned to the original 10 percent rating.  Since the surgery, the Veteran has not been afforded a new VA examination.  

Because there is no indication of a post-surgery examination, the RO should schedule the Veteran for a new VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptoms associated with the Veteran's right wrist disability may have increased in severity, remand for a VA examination is necessary.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (stating that where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted). 

The Board also finds that the VA examination reports are inadequate to determine secondary service connection for the Veteran's low back disability.  The Veteran contends that his low back disability is secondary to his service connected right ankle disability.  Although the May 2011 VA examiner addressed the secondary service connection issue in the examination report regarding the Veteran's low back disability, he did not discuss aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's non-service connected disability is proximately due to or the result of a service connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2013) (requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).  

On remand, the Veteran must be afforded a new examination, to specifically include determining whether his low back disability was aggravated by the service-connected right ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Accordingly, the case is REMANDED for the following actions:

1.   The RO should schedule the Veteran for an appropriate VA examination to assess the current severity of his service-connected right wrist disability, status post-surgery.  The entire claims folder must be made available to the examiner prior to the examination.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail, and should explain the rationale for any conclusions reached. 

2.   Schedule the Veteran for an examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's low back disability was either (1) caused by or (2) is aggravated by the Veteran's service connected right ankle disability. 

If the examiner determines that the low back disability is aggravated by right ankle disability, the examiner should report the baseline level of severity of the low back disability prior to the onset of aggravation.  If some of the increase in severity of the low back disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

If the examiners are unable to offer any of the requested opinions, it is essential that the examiners offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


